Exhibit 10.1

FIRST AMENDMENT TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

This FIRST AMENDMENT to Amended and Restated Loan and Security Agreement (this
“Amendment”) is entered into as of August 4, 2011, by and between Silicon Valley
Bank (“Bank”) and FUSION-IO, INC. (“Borrower”).

RECITALS

A. Bank and Borrower entered into that certain Loan and Security Agreement dated
as of September 13, 2010 (as the same may from time to time be further amended,
modified, supplemented or restated, the “Loan Agreement”).

B. Borrower has requested that Bank make certain revisions to the Loan Agreement
as more fully set forth herein. Bank is willing to do so, on the terms and
conditions set forth in this Amendment.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Amendments to Loan Agreement.

2.1 Section 7.3(d) (Mergers or Acquisitions). Section 7.3(d) is amended to read
as follows:

(d) Borrower or any Subsidiary may acquire, all or substantially all of the
capital stock or property of another Person (whether by merger, consolidation or
acquisition of all or substantially all of the assets of such Person), provided
that (a) the cash consideration paid to consummate such transaction is equal to
or less than 50% of Borrower’s consolidated cash and Cash Equivalents as
reported in the Borrower’s most recently filed periodic report on Form 10K or
10Q with the Securities and Exchange Commission prior to the consummation of
such transaction, AND (b) either (i) the cash consideration paid in such
transaction is no greater than $35,000,000, or (ii) the ratio of Borrower’s
consolidated Funded Debt to consolidated EBITDA for the previous four fiscal
quarter period ending as of the last day of the last full fiscal quarter
preceding the closing of such transaction is not greater than 1.5:1.0.

2.2 Consent to Acquisition. Notwithstanding the restrictions set forth in
Section 7.3, Bank consents to Borrower’s acquisition of IO Turbine, Inc. on
substantially the terms set forth in the Agreement and Plan of Reorganization,
by and among, Borrower, Thunderbird Acquisition Corp., Thunderbird Merger Sub
LLC, IO Turbine, Inc., M. Helen Bradley as stockholder representative, and,
solely with respect to Section 2.7(e) and Article VIII of the Agreement and Plan
of Reorganization, U.S. Bank National Association as Escrow Agent, dated as of
August 4, 2011, presented to Bank as of the date of this Amendment.

3. Limitation of Amendment.

3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

 

1



--------------------------------------------------------------------------------

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2 Intentionally omitted;

4.3 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, have been duly
authorized by all necessary action on the part of Borrower;

4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, do not and will not
contravene (a) any law or regulation binding on or affecting Borrower, (b) any
contractual restriction with a Person binding on Borrower, (c) any order,
judgment or decree of any court or other governmental or public body or
authority, or subdivision thereof, binding on Borrower, or (d) the
organizational documents of Borrower, nor require any order, consent, approval,
license, authorization or validation of, or filing, recording or registration
with, or exemption by any governmental or public body or authority, or
subdivision thereof, binding on Borrower, except as already has been obtained or
made; and

4.5 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

6. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto, and
(b) Borrower’s payment of an amount equal to all Bank Expenses in connection
herewith. The Loan Agreement has remained in full force and effect since the
original date thereof, including the Lien granted thereunder, notwithstanding
the occurrence of the Revolving Maturity Date prior to the date hereof.

7. Governing Law. This Amendment and the rights and obligations of the parties
hereto shall be governed by and construed in accordance with the laws of the
State of California.

[Signature page follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK     BORROWER

SILICON VALLEY BANK

    FUSION-IO, INC. By:  

  /s/ Gary Jackson

    By:  

  /s/ David Sampson

Name:  

 Gary Jackson

    Name:  

 David Sampson

Title:  

Relationship Manager

    Title:  

VP Finance